THIS NOTE AND THE SHARES OF COMMON STOCK ACQUIRABLE ON CONVERSION HEREOF HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, OFFERED FOR SALE, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION SHALL BE SATISFACTORY TO THE CORPORATION, THAT SUCH REGISTRATION IS NOT REQUIRED. CONVERTIBLE PROMISSORY NOTE ***$250000.00*** BEDMINSTER NJ July 5, 2007 FOR VALUE RECEIVED, the undersigned, SOMERSET INTERNATIONAL GROUP, INC., a Delaware corporation (the "Corporation"), agrees and promises to pay to the order of Keith Kesheneff and Kathryn Kesheneff (the "Holder") at 57 Yacht Club Drive, Lake Hopatcong, New Jersey 07849, or at such other place or places as the Holder may designate in writing, the principal amount of TWO HUNDRED AND FIFTY THOUSAND ($250,000) DOLLARS, with interest, if applicable as hereinafter provided, in legal tender of the United States of America, in immediately available funds, as follows: (a)Commencing on August 1, 2007, and continuing on the first (1st)day of each consecutive month thereafter until July 1, 2008 (the "Maturity Date"), the Corporation shall make equal payments calculated so as to directly reduce the principal amount to zero as of the Maturity Date. (b)In the event that any principal payment due on or after March 1, 2008 is not paid within three (3) business days after same is due, then interest shall begin to accrue at an annual rate of eight (8.00%) percent on the then outstanding principal balance. Interest, which shall be calculated in arrears based upon a 360 day year, shall be due and payable in full with each subsequent monthly principal installment. (c)The entire unpaid principal of this Note, together with interest, if applicable, shall be due and payable on the Maturity Date. (d)The Corporation may at its option prepay this Note, in whole or in part, at any time prior to the Maturity Date, without penalty. Any prepayment shall first be applied to any outstanding interest due and payable, then to the principal balance in the inverse order of payment. (e)The Corporation's obligations under this Note shall be secured by a pledge of a portion of the outstanding shares of common stock of Vanwell Electronics, Inc., pursuant to the terms of a Stock Pledge and Escrow Agreement dated of even date herewith. 1.Convertibility. This Note is issued with conversion rights pursuant to the terms of a Stock Purchase Agreement (the "SPA") executed on July 5, 2007 and effective as of June 30, 2007. Reference is made to the SPA for a description of the agreement among the parties. A copy of the SPA is available for review by any holder at the office of the Corporation. The Holder shall be bound by the terms of the SPA, except if such terms are inconsistent with the terms hereof. All terms which are not defined in this Note shall be as defined in the SPA. 2.Place and Manner of Payment. All sums due under this Note are payable not later than 1 2:30p.m. Eastern time, in legal tender of the United States of America, in immediately available funds, without offset or setoff. Any payments in excess of $50,000 shall be made, at the option of the Holder, by wire transfer to a bank account designated in writing to the Corporation by the Holder not less than five (5) days prior to the time such payment is due and, if no such designation has been made by the Holder, by check mailed by certified or registered mail to the address of the Holder designated in accordance with Section 14. Any remittances by check sent via mail shall be postmarked not later than three (3) business days prior to the due date, such payment to be subject to the condition that any such check may be handled for collection in accordance with the practice of the collecting bank or banks, and any acceptance of a check by the Holder shall be void unless the amount due is actually received by the Holder. 3.Events of Default; Consequences. In the event of the occurrence of an Event of Default (as defined) the Holder may declare the entire unpaid principal balance of this Note, together with interest accrued, immediately due and payable at the place of payment, without presentment, protest, notice or demand, all of which are expressly waived. The term "Event of Default" shall mean: (a)The failure to pay any principal or interest installments due under this Note within ten (10) days after the day on which any such payment is due, if such failure occurs more than twice during the term of this Note; (b)any default by the Corporation under a certain "EBITDA Adjustment Note" executed by the Corporation pursuant to Section 4(iv) of the SPA; (c)any default by the Corporation under a certain "NCA Note" executed by the Corporation pursuant to Section 4(iii) of the SPA; (d)any default by the Corporation or any other party except the Holder, under a certain "Covenants Agreement" executed by the Corporation and the Holder, inter alia, of even date herewith; (e)the Corporation shall make an assignment for the benefit of creditors or admit in writing its inability to pay its debts generally as they become due or fail to generally pay its debts as they become due; an order, judgment or decree shall be entered for relief in respect of or adjudicating the Corporation or any of its subsidiaries bankrupt or insolvent; the Corporation or any of its subsidiaries shall petition or apply to any tribunal for the appointment of, or taking of possession by, a trustee, receiver, custodian, or liquidator or other similar official of the Corporation or any subsidiary or of any substantial part of any of their respective assets; the Corporation or any of its subsidiaries shall commence any proceeding relating to the Corporation or any subsidiary under any bankruptcy, reorganization, arrangement, insolvency, readjustment of debt, dissolution or liquidation law of any jurisdiction, or any such petition or application is filed or any such proceeding is commenced against the Corporation or any of its subsidiaries and such petition, application or proceeding is not dismissed within 60 days; 2 (f)if any representation or warranty made by the Corporation herein is breached or is false or misleading in any material respect, or any schedule, certificate, financial statement, report, notice, or other writing furnished by the Corporation to the holder is false or misleading in any material respect on the date as of which the facts therein set forth are stated or certified. 4.
